Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 12, 2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to recite “transmit a reporting pre-notification message in response to occurrence of the event, the reporting pre-notification message configured to notify the BS that the UE will transmit the beam reporting; and transmit the beam reporting on at least one UL reporting resource from the set of UL reporting resources after transmitting the reporting pre-notification message.”  Independent claims 8 and 14 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Yum et al. (US 2019/0222283) teaches transmitting a beam report after an event occurs (“the UE reports the measured CSI to the base station” – See [0176]; “The user equipment may report CSI using the allocated PUCCH resource” – See [0373]; “For the CQI, PMI, CRI, SSBRI, LI, RI, and L1-RSRP, the UE is configured by a higher layer as N≥1 CSI-ReportConfig reporting setting, M≥1 CSI-ResourceConfig resource setting, and a list (provided by aperiodicTriggerStateList and semiPersistentOnPUSCH) of one or two trigger states” – See [0237]; The report is transmitted on the allocated UL reporting resource, wherein the reporting is done based on a trigger/event).  Dang et al. (US 2018/0352492) teaches another method of transmitting a report after a triggering event occurs (“The user equipment measures signal strength of the serving cell and signal strength of a neighboring cell of the serving cell according to the received measurement configuration, and reports a measurement report to the base station when the measured signal strength satisfies a criterion for reporting the measurement report” – See [0003]).  However, Yun and Dang do not teach transmitting a reporting pre-notification message in response to occurrence of the event, the reporting pre-notification message configured to notify the BS that the UE will transmit the beam reporting and transmitting the beam reporting on at least one UL reporting resource from the set of UL reporting resources after transmitting the reporting pre-notification message.
Bai et al. (US 2020/0028652) teaches transmitting a scheduling a request, receiving a response to the scheduling request, and transmitting a report on resources indicated in the scheduling request (“At 1008, the UE transmits an uplink request regarding the triggering event. The UE may transmit the uplink request instead of sending the entire feedback information related to the triggering event, as discussed in the example of communication 800. The uplink request may be transmitted in response to the UE detecting the occurrence of the triggering event” – See [0082]; “At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]).  However, Bai does not teach transmitting a reporting pre-notification message in response to occurrence of the event, the reporting pre-notification message configured to notify the BS that the UE will transmit the beam reporting and transmitting the beam reporting on at least one UL reporting resource from the set of UL reporting resources after transmitting the reporting pre-notification message.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1, 2, 7-9, 13-15 and 20-29 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478